718 S.E.2d 463 (2011)
282 Va. 344
Scott Louis BAKRAN
v.
COMMONWEALTH of Virginia.
Record No. 102244.
Supreme Court of Virginia.
November 4, 2011.
Albert C. Selkin, Norfolk (White and Selkin, on brief), for appellant.
John W. Blanton, Assistant Attorney General (Kenneth T. Cuccinelli, II, Attorney General, on brief), for appellee.
Present: KINSER, C.J., LEMONS, GOODWYN, MILLETTE, and MIMS, JJ., and RUSSELL and LACY, S. JJ.
PER CURIAM.
We granted the petition for appeal in this case to consider whether the Court of Appeals erred in affirming Scott Louis Bakran's conviction of using a vehicle to promote prostitution in violation of Code § 18.2-349. We have considered the issue and for the reasons stated in the opinion of the Court of Appeals, Bakran v. Commonwealth, 57 Va.App. 197, 700 S.E.2d 471 (2010), we will affirm its judgment.
Affirmed.